Judgment of the Supreme Court, Kings County, rendered April 26, 1963, affirmed. On May 24, 1965 this case was remitted to the Supreme Court, Kings County, for a hearing to determine the voluntariness of certain statements made by defendant, pending which the appeal was held in abeyance (People v. Garcia, 23 A D 2d 891). The prescribed hearing resulted in findings that the statements were voluntary beyond a reasonable doubt. We have examined the minutes of the hearing and affirm the findings. We have examined *681the other grounds urged for reversal and find them to be without merit. Brennan, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur.